Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 2012/0227369 and Wang et al. US 10,485,166.

Koike teaches:
1. A riding lawn mower comprising: 
a pair of rear drive wheels (2a, 2b, FIG3); 
a pair of front wheels (1a, 1b); 
a deck positioned between the pair of front wheels and the pair of rear drive wheels (deck of 38); 
a rotatable cutting blade (31, 32, 33); 
and a battery (20). 

Koike fails to teach:
Said battery comprising a plurality of battery packs removably coupled to the riding lawn mower and structured to provide power to the riding lawn mower, each battery pack graspable and removable by a user; wherein the plurality of battery packs jointly provide power to the riding lawn mower.  
Wang teaches a lawn mower comprising a battery comprising a plurality of battery packs removably coupled to the riding lawn mower and structured to provide power to the riding lawn mower, each battery pack graspable and removable by a user; wherein the plurality of battery packs jointly provide power to the lawn mower (see spec. col. 4, lines 25-63 and FIGs 5, 11, and 14 and 15).
	It would have been obvious to incorporate the battery means as taught by Wang into the mower of Koike with the motivation of providing a known and desirable battery means to realize the otherwise generic battery of Koike.    

Koike fails to teach:
6. The riding lawn mower of claim 1, wherein each of the plurality of battery packs is rated to supply at least 1 kilowatt-hour of electrical energy to the riding lawn mower.  
The limitation of the desired size/rating of the battery is a mere matter of design choice because one of ordinary skill in the art would have found said claimed feature to have been obvious to size the battery pack(s) with the desired kW/h in order to provide sufficient power for a desired time frame.  Upon reviewing the specification, it has been determined that said claimed feature does not serve any particular advantage or particular purpose.  It has also been determined that the prior art of Koike/Wang would have performed equally as well as the claimed invention given the unspecified kW/h.
Furthermore, it would have been an obvious matter of design choice to size the battery with the desired kW/h, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Koike further teaches:
10. The riding lawn mower of claim 1, wherein the battery coupled to the riding lawn mower is positioned between the pair of rear drive wheels (See FIG3).


Claim(s) 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 2012/0227369 and Wang et al. US 10,485,166; Tse US 2013/0038289.

Koike and Wang fail to teach:
2. The riding lawn mower of claim 1, further comprising a battery management system configured to control a plurality of switching elements associated with the plurality of battery packs, wherein the plurality of switching elements are movable between an open position and a closed position to control a current flow from each of the plurality of battery packs to the riding lawn mower.  
3. The riding lawn mower of claim 2, wherein the battery management system is configured maintain a balanced state of charge between the plurality of battery packs by reducing a current drawn from one of the plurality of battery packs having a lowest state of charge, wherein the current drawn from one of the plurality of battery packs is reduced by selectively moving one or more of the plurality of switching elements to the open position.  


Tse teaches:
2. a battery management system configured to control a plurality of switching elements associated with the plurality of battery packs, wherein the plurality of switching elements are movable between an open position and a closed position to control a current flow from each of the plurality of battery packs to the load.  
3. wherein the battery management system is configured maintain a balanced state of charge between the plurality of battery packs by reducing a current drawn from one of the plurality of battery packs having a lowest state of charge, wherein the current drawn from one of the plurality of battery packs is reduced by selectively moving one or more of the plurality of switching elements to the open position.  
	See Tse, FIG7 and Para. 55. 

	It would have been obvious to incorporate the battery management system as taught by Tse into the mower of Koike/Wang with the motivation of providing desirable added power via  a plurality of batteries and utilizing known techniques to maintain healthy batteries. 


Wang teaches wherein each battery pack comprises a plurality of cells (see claim 1) however Koike/Wang  fail to teach:
4. The riding lawn mower of claim 1, wherein each of the plurality of battery packs includes a plurality of groups of a plurality of rechargeable battery cells, wherein the plurality of rechargeable battery cells within a common group are connected in series, and wherein each of -31- 4839-0373-4760.3Atty. Dkt. No.: 016831-1531 the plurality of groups of the plurality of rechargeable battery cells are connected to at least one other group of the plurality of groups of the plurality of rechargeable battery cells in a parallel configuration.  
	Tse further teaches wherein each of the plurality of battery packs includes a plurality of groups of a plurality of rechargeable battery cells, wherein the plurality of rechargeable battery cells within a common group are connected in series, and wherein each of -31- 4839-0373-4760.3Atty. Dkt. No.: 016831-1531 the plurality of groups of the plurality of rechargeable battery cells are connected to at least one other group of the plurality of groups of the plurality of rechargeable battery cells in a parallel configuration (see FIG1-2 and para. [0003]). 
	It would have been obvious to incorporate the battery pack structure/configuration as taught by Tse into the system of Koike/Wang with the motivation of providing a known structure of achieving the desired voltage and power output levels. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 2012/0227369 and Wang et al. US 10,485,166; Deng et al. WO2011/120415A1.

Koike/Wang fail to teach:
7. The riding lawn mower of claim 1, wherein each of the plurality of battery packs is configured to be electrically coupled to a common power bus, wherein the riding lawn mower is electrically connected to the common power bus.  
	Deng teaches wherein each of the plurality of battery packs is configured to be electrically coupled to a common power bus, wherein the riding lawn mower is electrically connected to the common power bus (see FIG1).
	It would have been obvious to incorporate the common bus structure as taught by Deng into the system of Koike/Wang with the motivation of providing known structure to achieve the desirable plural battery system with desirable voltage/power output achieved by said plurality of battery packs. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 2012/0227369 and Wang et al. US 10,485,166; Baetica et al. US 2010/0275564.

Koike/Wang fail to teach:
8. The riding lawn mower of claim 1, wherein each of the plurality of battery packs include a handle configured to allow the user to move each of the plurality of battery packs.  
	Baetica teaches wherein the battery pack includes a handle configured to allow the user to move said battery pack (See FIG1). 
	It would have been obvious to incorporate said handle as taught by Baetica into the system of Koike/Wang with the motivation of providing a known and desirable means of handling the battery packs. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 2012/0227369 and Wang et al. US 10,485,166; Irish et al. GB2545922A.

Koike/Wang fail to teach:
9. The riding lawn mower of claim 1, wherein at least one of the plurality of battery packs includes an internal control circuit configured to control a current output from the one of the plurality of battery packs having the internal control circuit, wherein the internal control circuit is configured to adjust the current output by adjusting a position of a switching element received within the one of the plurality of battery packs having the internal control circuit.  
	Irish teaches wherein at least one of the plurality of battery packs includes an internal control circuit configured to control a current output from the one of the plurality of battery packs having the internal control circuit, wherein the internal control circuit is configured to adjust the current output by adjusting a position of a switching element received within the one of the plurality of battery packs having the internal control circuit (see FIGs 2 and 6).
	It would have been obvious to incorporate the internal control circuit as taught by Irish (FIG2) with the motivation of providing known and desirable circuitry to achieve superior battery pack performance. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836